Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 15, the prior art of record does not disclose or suggest a catheter including a tip body detachably engaged to an elongate flexible body, the tip body configured to be detached from the elongate flexible body by an application of a retraction force to the elongate flexible body when the tip body is entrapped in an embolic agent, in combination with the other claimed elements. The closest prior art of record, Monroe et al. (US 6,322,586) discloses the detachment of the flexible body from the tip body but required twisting or rotation as opposed to a retraction force.
Regarding claim 30, the prior art of record does not disclose or suggest a catheter including an elongate flexible body, a tip body having one or more side holes, the tip body configured to be detached from the flexible body via entrapment in the embolic agent, in combination with the other claimed elements.
Regarding claim 32, the prior art of record does not disclose or suggest a catheter including a unibody construction of a tip body and an elongate flexible body, the unibody construction including a predetermined detachment area, the elongate flexible body is configured to be detached by application of a retraction force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771